948 F.2d 1290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert W. DAVIS, Defendant-Appellant.
No. 91-5448.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1991.

Before MERRITT, Chief Judge;  RALPH B. GUY, Jr., Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Robert W. Davis, a federal prisoner, appeals the sentence imposed by the district court following his guilty plea to one count of conspiracy to distribute and to possess with intent to distribute approximately 165 pounds of marijuana, a Schedule I controlled substance, in violation of 21 U.S.C. § 846.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   In addition, attorneys for both parties have waived oral argument on appeal.


2
On January 7, 1991, Davis pleaded guilty to the offense described above.   The district court sentenced Davis to 46 months imprisonment, 3 years supervised release, and a $50 special assessment based upon a total offense level of 23 and a criminal history category of 1.   The total offense level was reached by starting with a base offense level under U.S.S.G. § 2D1.1(a)(3) of 22, increasing by 3 levels under § 3B1.1(b) for a supervisory role in the offense, and decreasing 2 levels under § 3E1.1 for acceptance of responsibility.   At his sentencing hearing, Davis objected to the 3-level enhancement for a supervisory role.


3
On appeal, Davis argues that the district court erred in finding that he played a supervisory role in the offense and in applying § 3B1.1(b) to enhance his sentence.


4
Upon review, we affirm the district court's judgment because the district court's finding that Davis played a supervisory role in the offense is not clearly erroneous.   See United States v. Barrett, 890 F.2d 855, 867 (6th Cir.1989).


5
Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.